BUDGE, J.
This action was brought by the respondent to obtain a divorce from the appellant. It was tried by the court and findings of fact and conclusions of law were made, and a judgment was entered in favor of the respondent. This is an appeal from the judgment.
Appellant assigns, and, for a reversal of the judgment in this ease, relies upon six specifications of error, all of which are directed against the sufficiency of the evidence to support the findings and judgment of the trial court.
*293Upon a careful examination of the evidence, we find that there is a substantial conflict upon all of the material issues made by the pleadings. That being true, under the well-established rule of practice in this court, the findings and the judgment based thereon must be affirmed.
We are, however, confronted with an original motion filed in this court for an increase of alimony, suit money, and attorney’s fees, pending an appeal and final disposition of the cause in this court. From an inspection of the record it appears that the trial court allowed respondent $25 per month temporary alimony, and $500 attorney’s fees, and suit money. Respondent in her motion seeks to have this court increase the alimony pending a final determination of this cause to $100 per month, and to award her $250l suit money, to be used in defending this action on appeal from the district court in this court, and $1,000 attorney’s fees for the preparation and presentation of her defense on appeal in this court. This same motion was made in the trial court subsequent to the entry of judgment herein from which this appeal is taken, and prior to the date upon which this case was finally submitted for determination in this court.
We have satisfied ourselves from an examination of the entire record that the alimony of $25 per month allowed by the trial court was wholly inadequate, but since the judgment will be affirmed, we do not feel disposed to disturb the order of the court in this respect.
Touching the matter of suit money, we have reached the conclusion that appellant should pay all legal costs incurred by the respondent in this court, which will be taxed as costs against appellant upon the filing of a cost bill by respondent under the rules of this court.
Under the facts in this case, we are of the opinion that counsel for respondent should receive a fee of $1,000 for services rendered in connection with this case on appeal, and since respondent under the judgment as affirmed will receive one-half of the property, it would only be equitable for her to pay one-half of said amount.
*294. The judgment entered by the trial court against the appellant will be modified to the extent of adding thereto, and making a part thereof, a judgment in favor of respondent for $500 attorney’s fee for the preparation and presentation of this ease on appeal in this court. And the cause is therefore remanded, with instructions to the trial court to amend •the judgment as herein indicated.
Sullivan, C. J., and Morgan, J., concur.